*132
ORDER

PER CURIAM.
AND NOW, this 19th day of October, 2001, on certification by the Disciplinary Board that the respondent, LAURA ANN CAMPANELLA, who was suspended by Order of this Court dated April 2, 2001, for a period of ninety-one days, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, LAURA ANN CAMPANELLA, is hereby reinstated to active status, effective immediately.